Citation Nr: 0914648	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hand tremors, 
also claimed as secondary to service-connected asthma. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied service connection for 
bilateral hand tremors.  In February 2006, the Veteran 
appeared at the RO and testified before the undersigned.

The Board denied service connection for bilateral hand 
tremors in March 2007.  The Veteran thereafter appealed the 
matter to the United States Court of Appeals for Veterans 
Claims.  In June 2008, the Court issued an order that 
remanded the matter to the Board for action in compliance 
with a Joint Motion for Remand.  The Board remanded the case 
for development in accord with the Joint Motion in November 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A remand by the United States Court of Appeals for Veterans 
Claims or the Board confers on the claimant the right to 
compliance with the remand orders as a matter of law.  Where 
the remand orders of the Board are not satisfied, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In November 2007, 
the Board remanded this case to obtain, among other things, a 
medical opinion about the etiology of the Veteran's hand 
disorder.  The VA physician was specifically asked to opine 
whether it is at least as likely as not (50 percent 
probability or greater) that the Veteran's hand tremor first 
manifested during her period of active service.  
Unfortunately, in his January 2009 VA examination report and 
addendum, the physician failed to address that question. 

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the examiner 
who conducted the January 2009 VA 
examination and request an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that the Veteran's hand tremor first 
manifested during her period of active 
service, as she has stated in her 
claim.  Please provide a rationale for 
any opinion given.  If the requested 
examiner is unavailable, then arrange 
for the claims file to be reviewed and 
an opinion rendered by another VA 
physician.  If the physician feels that 
another examination is needed, one 
should be scheduled.

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

